Name: Commission Regulation (EEC) No 1784/93 of 30 June 1993 fixing the adjustment coefficients for aid for fibre flax
 Type: Regulation
 Subject Matter: economic policy;  plant product
 Date Published: nan

 Avis juridique important|31993R1784Commission Regulation (EEC) No 1784/93 of 30 June 1993 fixing the adjustment coefficients for aid for fibre flax Official Journal L 163 , 06/07/1993 P. 0007 - 0008 Finnish special edition: Chapter 3 Volume 50 P. 0223 Swedish special edition: Chapter 3 Volume 50 P. 0223 COMMISSION REGULATION (EEC) No 1784/93 of 30 June 1993 fixing the adjustment coefficients for aid for fibre flaxTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1308/70 of 29 June 1970 on the common organization of the market in flax and hemp (1), as last amended by Regulation (EEC) No 1557/93 (2), and in particular Article 4 (2) thereof, Whereas Article 4 (2) of Regulation (EEC) No 1308/70 provides that the aid for flax granted to growers is to be differentiated by means of coefficients established on the basis of the average yield recorded in the homogeneous production areas for retted but not deseeded flax and for flax otherwise than retted but not deseeded during the 1987/88 to 1991/92 marketing years; whereas such differentiation may be carried out by means of the coefficients given in this Regulation; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Flax and Hemp, HAS ADOPTED THIS REGULATION: Article 1 1. Without prejudice to paragraph 2, the coefficient for each production area, as set out in the Annex, shall be applied to the aid to be granted to growers of fibre flax. This coefficient shall be applied to the aid referred to in Article 4 of Regulation (EEC) No 1308/70 minus, where applicable, the amount withheld as referred to in Article 2 of that Regulation, as well as reduced as a result of the monetary realignments. 2. For retted but not deseeded flax, the coefficients referred to in paragraph 1 shall be multiplied by 0,868. 3. For the purposes of this Regulation, 'retted but not deseeded flax' means fibre flax which: (a) after pulling, was left in the field for a period exceeding that required for drying; (b) shows at least two of the following characteristics: - dark brown or black colouring, - easily detachable seed capsules, - easier freeing of fibres than in the case of flax which after pulling has only remained in the field for the period required for drying; and (c) has not been subjected to any deseeding process. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply from the 1993/94 marketing year. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 146, 4. 7. 1970, p. 1. (2) OJ No L 154, 25. 6. 1993, p. 26. ANNEX HOMOGENEOUS AREAS UNDER FIBRE FLAX AND THE APPLICABLE ADJUSTMENT COEFICIENTS /* Tables: see OJ */